NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    MARK JOSEPH KINNEY, Appellant.

                             No. 1 CA-CR 16-0324
                               FILED 1-17-2017


         Appeal from the Superior Court in Maricopa County
                       No. CR2015-134575-001
 The Honorable Richard L. Nothwehr, Commissioner, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL


Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                             STATE v. KINNEY
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Randall M. Howe joined.


K E S S L E R, Judge:

¶1            Appellant Mark Joseph Kinney was tried and convicted of
criminal trespass in the first degree, a class 1 misdemeanor, and sentenced
to 180 days’ imprisonment. Counsel for Kinney filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Clark, 196 Ariz. 530
(App. 1999). Finding no arguable issues to raise, counsel requests this Court
search the record for fundamental error. Kinney was given the opportunity
to, but did not file, a supplemental pro per brief. For the reasons that follow,
we affirm Kinney’s conviction and sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2            CC is one of Kinney’s neighbors and has known him for
approximately four years. On the morning of July 22, 2015, CC walked with
her children to a nearby park. Upon returning home, CC noticed that her
garage door was closed and undamaged. After entering her home, CC
observed light coming from her garage and discovered that the previously
closed garage door was open approximately three and a half feet. CC closed
the garage door and returned inside, only to hear loud banging on the door
between the garage and the interior of the home. CC screamed at the
intruder, who identified himself as “Mark.” Based on their years of
association, CC was able to identify the voice as Kinney’s. CC took her
children upstairs and called the police.

¶3           When Officer PL arrived at the home, the garage door was
again open approximately three feet. Officer PL observed that the door
between the home and the garage had been damaged and noticed a claw
hammer on the ground next to the damaged door. The deadlock appeared
to have been struck by the hammer from the garage side of the door.

¶4           After a bench trial, Kinney was found guilty of one count of
criminal trespass in the first degree and sentenced to 180 days’
imprisonment. Kinney received 180 days’ credit for time served.



                                       2
                             STATE v. KINNEY
                            Decision of the Court

¶5            Kinney timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2016) and 13-4033(A)(1) (2010).1

                               DISCUSSION

¶6              In an Anders appeal, this Court must review the entire record
for fundamental error. Error is fundamental when it affects the foundation
of the case, deprives the defendant of a right essential to her defense, or is
an error of such magnitude that the defendant could not possibly have had
a fair trial. See State v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005) (citation
omitted). To obtain reversal for fundamental error, the defendant bears the
burden to show the error was prejudicial. Id. at ¶ 20.

¶7            In reviewing the sufficiency of evidence at trial, “[w]e
construe the evidence in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v. Greene,
192 Ariz. 431, 436, ¶ 12 (1998) (citation omitted). “Reversible error based on
insufficiency of the evidence occurs only where there is a complete absence
of probative facts to support the conviction.” State v. Soto-Fong, 187 Ariz.
186, 200 (1996) (quoting State v. Scott, 113 Ariz. 423, 424-25 (1976)).

¶8            “A person commits criminal trespass in the first degree by
knowingly . . . [e]ntering or remaining unlawfully in or on a residential
structure.”2 A.R.S. § 13-1504(A)(1) (2014).

¶9           Here, ample evidence supports the superior court’s findings.
The trespasser identified himself as “Mark” and CC recognized the voice as
Kinney’s. Officer PL observed an open garage door and a damaged door
leading from the garage to the home’s interior, suggesting the presence of
an intruder. Another El Mirage Police Officer, Officer JJ, testified he had
warned Kinney on a previous occasion that Kinney did not have permission
to enter CC’s home, was not welcome there, and would be arrested if he
returned. There is sufficient evidence demonstrating that Kinney was inside
CC’s garage and that he knew his presence there was unlawful.



1      We cite to the current version of statutes unless changes material to
this decision have occurred.

2      Although criminal trespass under A.R.S. § 13-1504(A)(1) is a class 6
felony, the State moved to designate the offense as a class 1 misdemeanor.
See A.R.S. § 13-1504(B).
                                      3
                            STATE v. KINNEY
                           Decision of the Court

                              CONCLUSION

¶10          After careful review of the record, we find no meritorious
grounds for reversal of Kinney’s conviction or modification of the sentence
imposed. The evidence supports the verdict, the sentence imposed was
within the sentencing limits, and Kinney was represented at all stages of
the proceedings below and was allowed to address the court before
sentencing. Accordingly, we affirm Kinney’s conviction and sentence.

¶11            Upon the filing of this decision, counsel shall inform Kinney
of the status of the appeal and his options. Defense counsel has no further
obligations, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Kinney shall have thirty days from
the date of this decision to proceed, if he so desires, with a pro per motion
for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4